Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5, 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 11, recites “transmit an auxiliary data control packet” which follows claim 1, line 8, “an auxiliary data control packet at beginning of the data stream,” it is unclear whether or not the applicant means the same auxiliary data control packet in the line 8 and line 11 or different auxiliary data control packet in the line 8 and line 11. The Examiner called attorney Esther Chong (Reg. 40, 593) on 8/30/2022 to clarity this, the attorney asked her assistant (Bekelja Kyle) to instruct the Examiner to issue a written office action about this issue. For Examination purpose, the claim has been interpreted as “a communicator/controller configured to: communicate with the wireless power receiver to control transmission of the wireless power, and transmit, to the wireless power receiver, a data stream including a plurality of auxiliary data transport (ADT) packets, wherein the auxiliary control packet is included at beginning of the data stream ,” (Note, the claim is intercepted as only one auxiliary data control packet at begging of the data stream is transmitted once through the communicator/controller, the interpretation is based on limitation of claim 6, “ transmitting an auxiliary data control packet to a wireless power receiver, wherein the auxiliary control packet is included at beginning of a data stream”).
Claims 2-3, 5 are rejected for the same reason above because they depend on claim 1.
 Claim 11, line 12, recites “transmit an auxiliary data control packet” which follows line 9-10, “an auxiliary data control packet at beginning of the data stream,” it is unclear whether or not the applicant means the same auxiliary data control packet in the line 9 and line 12 or different auxiliary data control packet in the line 9 and line 12. For Examination purpose, the claim has been interpreted as “a communicator/controller configured to: communicate with the wireless power transmitter to control transmission of the wireless power, and receive, from the wireless power transmitter, a data stream including a plurality of auxiliary data transport (ADT) packets,  wherein the auxiliary control packet is included at beginning of the data stream,”

Allowable Subject Matter
3. 	Claims 6-8, 10, 16 are allowed.
4. 	The following is an examiner’s statement of reasons for allowance:
	Regarding to Claims 6, 16
Kim ( US 20120281547) teaches a wireless power transmitter comprising:
a power converter (e.g., 114, Fig. 1) configured to transfer wireless power to a wireless power receiver (e.g., 120, Fig. 1) and
a communicator/controller (e.g., 115, Fig. 1) configured to communicate with the wireless power receiver (e.g., 120, Fig. 1) to control transmission of the wireless power (see Fig. 2, power transmission, and Fig. 3) 
and  transmit a data stream including a sequence of data packets to the wireless power receiver, a data stream including a plurality of auxiliary data transport (ADT) packet (e.g., 337, 341, 350, Fig. 3), and
wherein the data stream includes an auxiliary data control packet (e.g., 331, Fig. 3) at the beginning of the data stream ( e.g., 331 at the beginning of the data stream)
wherein the communicator/controller is further configured to:
transmit the auxiliary data control packet to the wireless power receiver ( see 331, Fig. 3),
receive a first response packet for the auxiliary data control packet from the wireless power receiver ( e.g., 333, Fig. 3),
transmit a first ADT data packet among the plurality of ADT packets to the wireless power receiver based on the first response packet( e.g., 341, Fig. 3), and
receive a second response packet ( e.g., 343, Fig. 3) for the first ADT data packet from the wireless power receiver,
wherein, based on the second response packet being a packet which represents an acknowledge (ACK) ( e.g., 343, Fig. 3), the wireless power transmitter transmits a second ADT data packet ( e.g., 350, Fig. 3) among the plurality of ADT packets to the wireless power receiver,
Kim1 (US 20100023831 A1)  teaches based on the second response packet being a packet which is different from the ACK, the wireless power transmitter transmits the first ADT data packet to the wireless power receiver, again (when the received data are in the NACK state, hybrid automatic repeat request (HARQ) ACK/NACK feedback information and the retransmission resource allocation information are separately transmitted according to a HARQ operation mode of a wireless terminal[0015]),
	However, the prior art of record fails to teach or suggest based on the second ADT data packet being transmitted, an ADT header is toggled from even-number to odd-number or from odd-number to even-number, and wherein the toggled ADT header is transmitted with the second ADT data packet in combination with other limitations of claim.
	Regarding to Claims 7-8, 10, they depend on claim 6.
Conclusion
5. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Burmeister (US 20020027918 A1) teaches a further object of the present invention is to reduce the mean header size even when irregular changes of the packet stream occur.

Kobayashi (US20120224508A1) teaches about the packet header length does not change even if the number of wireless communication devices relayed to the destination increases, so overhead due to route information does not decrease
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINPING SUN/Primary Examiner, Art Unit 2836